Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Jonathan Easter, on 08/23/2022.

CLAIMS:

The application claims 1, 9 and 15 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently Amended) A computer-implemented method for automatically detecting anomalous user behavior within a unified entitlement framework, the method comprising the steps of:
in an information processing apparatus comprising at least one computer processor:
receiving an access request for a technology asset from a user on a computing device, the access request comprising session data comprising one or more of user identification, user location, key strokes, and user computing device identification;
applying an entitlement-specific machine learning algorithm to the session data to generate an anomaly score, the entitlement-specific machine learning algorithm based on an entitlement class of the access request;
storing the session data and the associated anomaly score;
sending a review request comprising session activity data associated with the session data to a manager;
receiving review results, in response to the review request, from the manager; and
updating the entitlement-specific machine learning algorithm based on the anomaly score and the review results from the manager.


Referring to claim 9: Please replace claim 9 as follows:
9.	(Currently Amended) A method for automatically detecting a user behavior within a unified entitlement framework that may be automated, comprising:
in a technology access management system comprising at least one computer processor:
receiving an access request for a technology asset from a user on a computing device, the access request comprising session data comprising one or more of user identification, user location, key strokes, and user computing device identification;
granting the access request;
recording session data for an access session to the technology asset by the user;  
applying a machine learning algorithm using a machine learning model based on previously recorded or historical session data for the user to identify a repeatable or an automatable task in an entitlement associated with the access request; and
generating an alert that the identified task may be automated.

Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended) A computer-implemented system, comprising:
a computing device associated with a user; 
a server comprising at least one computer processor and executing a computer program; and
a manager electronic device;
wherein:
the computing device submits an access request to access a technology asset from a user, the access request comprising session data comprising one or more of user identification, user location, key strokes, and user computing device identification;
the computer program applies an entitlement-specific machine learning algorithm to the session data to generate an anomaly score, the entitlement-specific machine learning algorithm based on an entitlement class of the access request;
the computer program stores the session data and the associated anomaly score;
the computer program sends a review request comprising session activity data associated with the session data to the manager electronic device with the anomaly score;
the computer program receives review results, in response to the review request, from the manager electronic device; and
the computer program updates the entitlement-specific machine learning algorithm based on the anomaly score and the review results from the manager electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433